Robinson, C. J.,
delivered the opinion of the Court.
. This is an appeal from an order of the Court below overruling exceptions to the Auditor’s Account in the estate of James Boyce, deceased, allowing the appellee forty dollars a month for services rendered by him as clerk to the executors.
The question turns upon whether these services were rendered under an agreement with the executors, by which the appellee was to be paid one hundred dollars a year, or under an agreement by which he was to be paid a fair and reasonable compensation for such services.
If the case rested upon the testimony of John A. Boyce *199and W. W. Boyce, two of the executors, it might be fairly inferred that the services were rendered by the appellee under an agreement express or implied, by which he was to be paid one hundred a year. The appellee, however, denies that there was any such agreement or understanding, and Judge Fisher, the other executor, testifies that when the appellee inquired of him as to what he was to be paid for his services, he, the witness, told the appellee to go on with the work, and he should be paid what his services were fairly and reasonably worth.
(Decided March 27th, 1895.)
The proof shows that the services rendered by the appellee were fáirly and reasonably worth forty dollars per month. And in view of this conflict in the testimony, it can hardly be said that the exceptants have satisfactorily established an agreement between them and the appellee, by which the latter was to be paid one hundred dollars a year. We agree therefore with the Court below, that the appellee is entitled to a fair and reasonable compensation for his services.

Order affirmed.